DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 7/27/22.  Claims 1-6 are cancelled; claims 7-8, 10 and 21 are amended; claims 7-21 are pending.  


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to conduct a method of playing a strategy game. Specifically, the rules comprise moving rules (“set of rules defining types of moves”) and “restrictions governing how districts can be formed” that are used “to achieve a pre-defined goal”, which is an abstract idea grouped under Certain Methods of Organizing Human Activity, including ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the game are applied using general game board technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to game board technology elements. Regarding the game board related printed matter on the surface of the game board, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that card table indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent game rules and does not find them to provide “an advance in gaming technology” (See page 8). “Such printed matter on an otherwise generic gaming table used to play a game does not impose a meaningful limitation on the abstract idea recited in claim 7 to integrate those abstract ideas into a practical application.” Id. Here, the sectors, their elements, and the scoreboard indicia are akin to the printed matter of a gaming table
3.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - a region (i.e. game board) with bounded shapes divided into sectors, including a second identical region, set of markers having different shapes (claims 7-21), tokens and scoreboard (claims 8, 21), cube shape token (claim 8)
However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the strategy game method because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact. Examiner submits that the aforementioned ‘additional limitations’ are routine and conventional in the gaming art. See e.g., the traditional game of Bingo as evidenced by “Complete bingo Rules (Bingo Rules)” (cited in applicant’s IDS), traditional game of Chess (using markers of different shapes), Monopoly (markers of different shapes), Traditional “poker” chips (with structure of tokens), Traditional dice (cube shape), Traditional Cribbage, Parrales (US Pat. No. 7,270,328), at column 1, lines 9-16; McEowen (US Pub. No. 2007/0200291) at paragraph [0027]), Polgar (US Pub. No. 2007/0063436) at paragraphs [0009]-[0012]; Lin (US Pub. No. 2004/0256801) at paragraph [0004]; Cambardella (US Pat. No. 4,070,026) at Column 1, lines 13-20; Griffen (US Pub. No. 2013/0085585) at paragraph [0061], Malobabic (US Pub. No. 2006/0211464) at paragraph [0006] and Boudrias (US Pub. No. 5,720,482) at column 5, lines 37-42; Renaud et al. (US Pat No. 5,126,717) at column 1 . Regarding the printed matter of the indicia under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  
It is further noted the evaluation of the conventionality of the “additional limitations” is focused on the structure of the additional limitations, not on the abstract based rules on how those components are used. For example, markers are well known and conventional in the gaming art (See above – Bingo chips, monopoly pieces, chess pieces, checker pieces). Claiming that they are used to signify “expansion” or “home base” is not relevant to Step 2B. Moreover, a cube token is structure that is conventional and routine in the gaming art (i.e. dice). Its use as a scoring signifier is a rule-based limitation that is not germane to Step 2B. Lastly, the shape of the markers is considered insignificant extra-solution activity. There are numerous conventional means used to distinguish playing pieces from other pieces, including using different colors and/or design patterns. Applicant’s specification does not provide any criticality to the shape of the marker. 
Thus, claims 7-21 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  	


Response to Arguments
4.	Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to 35 USC 101 are unpersuasive.  Under Step 2A, prong I, the question of whether the claim can be performed exclusively in the mind is far from dispositive. Examiner maintains that the claim as a whole is directed towards a set of rules or instructions to play a game, which is an abstract idea grouped under Certain Methods of Organizing Human Activity, including and ‘Managing Personal Behavior or Relationships or Interactions between People’. Applicant argues that the game is integrated into a practical application. Examiner respectfully disagrees. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to game board technology elements. For steps 2A and Step 2B, applicant focuses on the rules of using the structural components, not the structure of the components themselves. As stated above, the evaluation of the conventionality of the “additional limitations” is focused on the structure of the additional limitations, not on the abstract based rules on how those components are used. For example, markers are well known and conventional in the gaming art (See above – Bingo chips, monopoly pieces, chess pieces). Claiming that they are used to signify “expansion” or “home base” is not relevant to Step 2B. Similarly, a cube is structure that is conventional and routine in the gaming art (i.e. dice). Its use as a scoring signifier is a rule-based limitation that is not germane to Step 2B.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711